Citation Nr: 1144359	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  10-13 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for neuropathy of the arms.

3.  Entitlement to service connection for a chronic disability manifested by memory loss.

4.  Entitlement to service connection for a psychiatric disorder. 

5.  Entitlement to service connection for bilateral hearing loss. 

6.  Entitlement to service connection for tinnitus. 

7.  Entitlement to service connection for a lumbosacral spine disorder. 

8.  Entitlement to service connection for a thoracic spine disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to August 1982.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In August 2011, the Veteran testified at a hearing before the undersigned.  A copy of the transcript from the Veteran's hearing has been included in the claims file. 


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence of record does not show the Veteran being diagnosed with migraine headaches at any time during the pendency of the appeal.

2.  The preponderance of the competent and credible evidence of record does not show the Veteran being diagnosed with neuropathy of the arms at any time during the pendency of the appeal.

3.  The preponderance of the competent and credible evidence of record does not show the Veteran being diagnosed with a chronic disability manifested by memory loss at any time during the pendency of the appeal.

4.  The preponderance of the competent and credible evidence of record does not show the Veteran being diagnosed with a psychiatric disorder at any time during the pendency of the appeal.

5.  The preponderance of the competent and credible evidence is against a finding that current bilateral hearing loss is related to service.

6.  The preponderance of the competent and credible evidence is against a finding that current tinnitus is related to service.

7.  The preponderance of the competent and credible evidence is against a finding that current lumbosacral spine disorder is related to service.

8.  The preponderance of the competent and credible evidence is against a finding that current thoracic spine disorder is related to service.


CONCLUSIONS OF LAW

1.  Migraine headaches were not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  Neuropathy of the arms was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

3.  A chronic disability manifested by memory loss was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

4.  A psychiatric disorder was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

5.  Bilateral hearing loss was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 

6.  Tinnitus was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

7.  A lumbosacral spine disorder was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 

8.  A thoracic spine disorder was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

As to all the issues on appeal, the Board finds that there is no issue as to whether the Veteran was provided an appropriate application form or issue as to whether the claimant has veteran status.  

Next, the Board finds that a letter dated in September 2009, prior to the November 2009 rating decision, provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess, supra.  Moreover, the Board also finds that even if the above letter did not provided adequate 38 U.S.C.A. § 5103(a) notice that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the above letter as well as the rating decisions and the statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board personal hearing, the VLJ noted the elements of the claims that were lacking to substantiate the claims for service connection.  The Veteran was assisted at the hearing by his accredited representative from the Veterans of Foreign Wars.  Specifically, the representative and the VLJ asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disabilities are related to his complaints during service.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative.  The hearings focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for service connection.  Therefore, the Board finds that, consistent with Bryant, the VLJs complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including the Veteran's service treatment records.  

The record does not include any post-service treatment records.  In this regard, the Board notes that in his August 2009 claim and at his subsequent August 2011 hearing notified VA that he did not receive any post-service medical treatment.  However, the board also notes that the Veteran told his November 2009 VA examiner that her re-injured his back in a fall from a roof in 1984 as well as in a 2002/2004 motor vehicle accident and testified that he re-injured his head and back in a post-service motor vehicle accident in 2004.  Nonetheless, the Board finds that a remand to attempt to obtain any outstanding records is not required because, as noted above, the Veteran repeatedly notified VA that he did not receive any post-service treatment and he never provided VA with authorizations to obtain any records despite being asked to do so in the September 2009 letter.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim . . . [and] this duty is limited to specifically identified documents that by their description would be facially relevant and material to the claim"); Wood v. Derwinski, 1 Vet. App. 190. 192 (1991) (holding that "the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the purtative evidence.").

As to the claims of service connection for migraine headaches, neuropathy of the arms, a chronic disability manifested by memory loss, and for a psychiatric disorder, while the record shows that the Veteran was not afforded a VA examination, the Board finds that a remand for a VA examination is not required.  The Board has reached this conclusion because service treatment records are negative for the claimed disorders, the post-service record is negative for the claimed disorders, and the Board does not find the lay statements from the Veteran and others regarding a diagnosis or continuity of symptomatology competent and credible evidence for reasons that will be explained below.  See 38 U.S.C.A. § 5103A(d); Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (holding that VA was not required to provide a medical examination when there is no credible evidence of an event, injury, or disease in service when the Board does not find his statements credible); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As to the claims of service connection for bilateral hearing loss, tinnitus, and spine disorders, the Veteran was provided VA examinations in November 2009 which are adequate to adjudicate the claims because, after a review of the record on appeal and an examination of the claimant, the examiners opined as to the origin of the Veteran's disabilities which opinions are supported by citation to relevant evidence found in the claims file.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims files shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Claims

The Veteran contends that his migraine headaches, neuropathy of the arms, a chronic disability manifested by memory loss, a psychiatric disorder, bilateral hearing loss, tinnitus, a lumbosacral spine disorder, and a thoracic spine disorder were all caused by his military service.  Specifically, he testified that his bilateral hearing loss and tinnitus were caused by small arms fire while twice having to qualify on his rifle at the rifle range.  As to migraine headaches, neuropathy of the arms, a chronic disability manifested by memory loss, a psychiatric disorder, tinnitus, lumbosacral spine disorder, and thoracic spine disorder he testified that they were caused by a fall from a bed of a pick-up truck while it was traveling on the highway at 50 miles an hour.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including arthritis, a psychosis, and sensor neural hearing loss will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

With hearing loss claims, VA may only find hearing loss to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  


Migraine Headaches, Neuropathy of the Arms, 
Memory Loss, & a Psychiatric Disorder

With the above laws and regulations in mind, the Board will first look to see if the record contains a competent and credible diagnosis of migraine headaches, neuropathy of the arms, a chronic disability manifested by memory loss, and/or a psychiatric disorder at any time during the pendency of his appeal.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303; McClain, supra.

In this regard, the Board notes that service treatment records, including the August 1982 separation examination, are negative for symptoms of or a diagnosis of migraine headaches, neuropathy of the arms, a chronic disability manifested by memory loss, and/or a psychiatric disorder.  In fact, the August 1982 separation examiner specifically opined that clinical evaluation of his head, upper extremities, and neurological system as well as his psychiatric condition was normal.  Moreover, as noted above, the Veteran has not identified any post-service treatment for any of the claimed discords.  Additionally, while the Veteran and his representative as lay persons are competent to report on the claimant's symptoms because this requires only personal knowledge as it comes to them through their senses, the Board finds that they are not competent to provide a diagnosis of migraine headaches, neuropathy of the arms, a chronic disability manifested by memory loss, and a psychiatric disorder because such an opinion requires medical expertise which they do not have.  See Jandreau, supra; Buchanan, supra; Charles, supra; Espiritu, supra.  In this regard, the Court has also said that pain alone, without a diagnosed related medical condition, does not constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999). 

Therefore, since a condition precedent for establishing service connection is the Veteran being diagnosed with the claimed disease process at any time during the pendency of his appeal and this claimant does not have such diagnoses, the Board finds that entitlement to service connection for migraine headaches, neuropathy of the arms, a chronic disability manifested by memory loss, and a psychiatric disorder must be denied.  38 U.S.C.A. §§ 1131; 38 C.F.R. §§ 3.303(a); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein); also see McClain, supra; Hickson, supra.  

Hearing Loss, Tinnitus, and Spine Disorders

As to service incurrence under 38 C.F.R. § 3.303(a), June 1982 service treatment records document the Veteran's complaints and treatment for low back pain radiating into his thoracic spine diagnosed as a pulled muscle.  Moreover, the August 1982 separation examination noted increased audiological thresholds, greater in the left ear than in the right, as well as a history of back pain diagnosed as a strain.  Moreover, the Board finds that the Veteran is both competent and credible to report on what he can see and feel such as being exposed to loud noise while qualifying on his rifle at the rifle range and having problems with hearing people talk and ringing in his ears since that time.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  The Board also finds that the Veteran is both competent and credible to report on having fallen from the bed of a moving pick-up truck, striking his head and back and cutting up his arms at that time, and having problems with ringing in his ears and lower and mid back pain and stiffness since that fall.  Id.

However, the Veteran's service treatment records, including the August 1982 separation examination, are negative for complaints or treatment for symptoms of and/or a diagnosis of hearing loss as defined by VA or tinnitus.  They are also negative for any incident in which the Veteran was treated following a fall from a moving pick-up truck.  

Moreover, while the August 1982 separation examination noted a history of low back strain, examination of the spine at that time was normal.  Given the lack of any post-June 1982 treatment for the back as well as the normal August 1982 separation examination, the Board finds that the Veteran's in-service muscle strain was acute and transitory and did not cause a chronic low or mid back disorder.  

The Board recognizes the fact that service treatment records document the Veteran's complaints and treatment for a pulled low back muscle.  Nonetheless, the Board finds more compelling the service treatment records, including the normal August 1982 separation examination, which are negative for complaints, diagnoses, or treatment for hearing loss, tinnitus, or post-June 1982 treatment for back problems, than the Veteran's claims that he had problems with hearing people talk and ringing in his ears since being exposed to loud noise while on the rifle range while on active duty, problems with his lower and mid back since the documented June 1982 injury, and his claims of having problems with ringing in his ears as well as with his back since his alleged fall from a truck while on active duty.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  

Accordingly, the Board finds that entitlement to service connection for bilateral hearing loss, tinnitus, a lumbosacral spine disorder, and a thoracic spine disorder based on in-service incurrence must be denied despite the fact that the Veteran was exposed to loud noise while firing his weapon while on active duty and despite the fact that service treatment records on one occasion document treatment for a pulled muscle in his back.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). 

As to the presumptions found at 38 C.F.R. §§ 3.307, 3.309, the Board finds that these presumptions are not afforded to this Veteran because, while he had 90 days of more of active duty, all of this active duty was active duty for training (ACDUTRA) and, as will be explained in more detailed below, the record does not show that he was disabled during this time.  See 38 U.S.C.A. § 101(21), (22), (24), 1101, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  Accordingly, entitlement to service connection for bilateral hearing loss, a lumbosacral spine disorder, and a thoracic spine disorder based on a presumptive basis must be denied.  Id.

As to post-service continuity of symptomatology under 38 C.F.R. § 3.303(b), the Board finds that the length of time between the Veteran's separation from active duty in 1982 and first complaints of hearing loss, tinnitus, a lumbosacral spine disorder, and a thoracic spine disorder at the 2009 VA examinations to be compelling evidence against finding continuity.  Put another way, the over twenty-five year gap between the Veteran's discharge from active duty and the first evidence of the claimed disorders weighs heavily against his claims.  See Maxson, supra; Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).

In this regard, the Board acknowledges, as it did above, that the Veteran is competent to give evidence about what he sees and feels; for example, the claimant is competent to report that he had problems hearing conversational speech, ringing in his ears, and pain and lost motion in his low and mid back since service.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  The Board also acknowledges that the Veteran's representative is competent to give evidence about the claimant appearing to have trouble hearing him talk.  Id.

However, upon review of the claims file, the Board finds that the Veteran's and his representative's assertions that the claimant has had his current hearing loss disability, tinnitus, lumbosacral spine disorder, and thoracic spine disorder since service are not credible.  In this regard, the Veteran and his representative's claims are contrary to what is found in the service records.  The Board also finds that the lack of post-service medical records, the statements to the November 2009 VA examiner regarding injuring his back in a fall from a roof in 1984 and in a 2002/2004 motor vehicle accident as well as the testimony regarding injuring his head and back in a post-service motor vehicle accident in 2004 further weighs against his claim of having had these problems since his 1982 separation from six months of military service. 

In these circumstances, the Board gives more credence and weight to the lack of medical evidence of record, which does not show complaints, diagnoses, or treatment for any of the claimed disorders for over two and a half decades following his separation from active duty, than any claims by the Veteran and his representative to the contrary.  Therefore, entitlement to service connection for bilateral hearing loss, tinnitus, a lumbosacral spine disorder, and a thoracic spine disorder based on post-service continuity of symptomatology must be denied.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation of the disabilities after service under 38 C.F.R. § 3.303(d), the Board notes that the record is negative for a competent and credible opinion finding a causal association or link between the Veteran's bilateral hearing loss, tinnitus, lumbosacral spine disorder, and a thoracic spine disorder and an established injury, disease, or event of service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(d); Rabideau, supra.  In fact, the November 2009 VA examiners, after a review of the record on appeal and an examination of the claimant, specifically opined that they were not related to service.  

As to the bilateral hearing loss, the examiner reached this conclusion because normal hearing was documented at the time of the Veteran's separation from service.  The examiner thereafter explained that, while exposure to either impulse sounds or continuous exposure can cause a temporary threshold shift, this shift disappears in 16 to 48 hours after exposure to the loud noise.  Impulse sounds and continuous exposure can also damage the structure of the hair cells of the ear and if a person's hearing does not recover completely from the temporary threshold shift, a permanent hearing loss exists.  Therefore, since the damage is done when exposed to the nose, a normal audiogram after the nose exposure would verify that this Veteran's hearing had recovered without permanent loss.  

As to the tinnitus, the examiner reached this conclusion because service treatment records do no document the alleged fall from the truck and audiological examination conducted on separation from active duty do not document hearing loss while on active duty.  

As to the lumbosacral and thoracic spine disorders, the examiner reached this conclusion because, while service treatment records document some complaints of low back pain, they appeared to be acute and transient in nature, there were no ongoing complaints or treatment for a back disorder following military service until 1984 when he fell from a roof and fractured L1 and later reinjured his back in a motor vehicle accident sometime between 2002 and 2004, and current examination and testing as well as a review of the record on appeal causes the examiner to believe that his backs disorders were caused by these post-service injuries instead of the documented incident while on active duty. 

These opinions are not contradicted by any other medical opinion of record.  See Colvin v. Derwinski 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

As to the Veteran's and his representative's assertions that the claimant's bilateral hearing loss, lumbosacral spine disorder, and thoracic spine disorder were caused by his in-service noise exposure and back injury, the Board finds that these condition may not be diagnosed by their unique and readily identifiable features because special equipment and testing is required to diagnose hearing loss as defined by 38 C.F.R. § 3.385 and to diagnose chronic spine disorders and therefore the presence of the disorders is a determination "medical in nature" and not capable of lay observation.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  Therefore, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that their opinions that bilateral hearing loss, a lumbosacral spine disorder, and a thoracic spine disorder were caused by service is not competent evidence.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  

As to the Veteran's and his representative's assertions that the claimant's tinnitus was caused by his military service, including his in-service noise exposure, the Board acknowledges the fact that tinnitus is observable by a lay person.  See Charles, supra.  However, for the reasons explained above, the Board does not find these statements in support of claim regarding having tinnitus since military service credible. 
Furthermore, the Board finds more competent and credible the opinions by the November 2009 VA examiners that his bilateral hearing loss, tinnitus, lumbosacral spine disorder, and thoracic spine disorder were not caused by his military service than the Veteran and his representative's lay claims.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).

Based on the discussion above, the Board also finds that service connection for bilateral hearing loss, tinnitus, a lumbosacral spine disorder, and a thoracic spine disorder is not warranted based on the initial documentation of the disabilities after service because the weight of the competent and credible evidence is against finding a causal association or link between the post-service disorders and an established injury, disease, or event of service origin.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(d); Rabideau, supra.

Accordingly, the Board must conclude that the weight of the evidence is against the claims of service connection for bilateral hearing loss, tinnitus, a lumbosacral spine disorder, and a thoracic spine disorder.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claims, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for migraine headaches is denied. 

Entitlement to service connection for neuropathy of the arms is denied. 

Entitlement to service connection for a chronic disability manifested by memory loss is denied.  

Entitlement to service connection for a psychiatric disorder is denied.

Entitlement to service connection for bilateral hearing loss is denied.  

Entitlement to service connection for tinnitus is denied.  

Entitlement to service connection for a lumbosacral spine disorder is denied.  

Entitlement to service connection for a thoracic spine disorder is denied.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


